UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-7805


ALLEN WAYNE POSTON,

                Plaintiff - Appellant,

          v.

KANE, Director; TRACY JONES, Warden; ERIC WILSON, Warden;
SHAH, Dr.; KATHERIN LAYBOURN, Dr.; APONT’E, Ms., AHSA;
FLOWERS, Ms; Nurse; LUIS NEGRON, MLP; MACK BONNER, JR.; Dr.;
NIKI CANADA, Nurse; VIVIAN K. HARRIS, Camp Admin.; BARBARA
HAYWOOD, CSW; A. FORTE, Counselor; HOBGOOD, Mr.; Work
super.; MARTIN, Mr.; Work super.; TUDOR, Mr.; Unit mgr.;
WILLIAMS, Ms.; Unit mgr.; HERTLIE JARRATT, Ms.; CSW; MARROW,
Ms.; Counselor; HOLLAND, Ms.; Counselor; ANGELA TOMLINSON,
Ms.; Unit mgr.; SMITH, Ms.; Camp Admin.; ABIMEAL, Mr.; MLP;
C. EICHENLAUB, Regional Dir.; NEWBILL, Mr.; Counselor,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:13-cv-00365-JCC-IDD)


Submitted:   August 29, 2014             Decided:   September 10, 2014


Before KING, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Allen Wayne Poston, Appellant Pro Se.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

          Allen Wayne Poston appeals the district court’s order

denying his Fed. R. Civ. P. 60(b)(6) motion seeking relief from

the district court’s order dismissing his Bivens * action for

failure to particularize and to state a claim.            We have reviewed

the record and find no reversible error.          Accordingly, we affirm

for the reasons stated by the district court.             Poston v. Kane,

No. 1:13-cv-00365-JCC-IDD (E.D. Va. Oct. 22, 2013).              We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials   before   this    court   and

argument would not aid the decisional process.

                                                                    AFFIRMED




     *
       Bivens v. Six Unknown Named Agents of Fed. Bureau of
Narcotics, 403 U.S. 388 (1971).


                                      3